 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        NO. 20-01016MJ-001
10                 Plaintiff,                         MATERIAL WITNESS ORDER OF
                                                      DETENTION
11   v.
12   Kevin Eduardo Millan-Sanchez,
13                 Defendant.
14
15
16          Defendant, Beatriz Cantu, having been charged in the District of Arizona with a

17   violation of Count One of Title 8 United States Code Section 1324(a)(2)(B)(ii) and the
18   Magistrate Judge having determined from the affidavit of the Department of Homeland

19   Security Customs and Border Protection filed in this case, the following persons can

20   provide testimony that is material to the offense(s) alleged in the complaint:
21                                     Mario Barrera-Barrera
22                                Francisco Javier Santander-Salas

23          The Magistrate Judge finds that it may become impracticable to secure the

24   presence of the witness(es) by subpoena in further proceedings because they are not in

25   the United States legally and have no legal residence or employment in this Country.

26          IT IS ORDERED that the witness(es) shall be detained pursuant to 18 USC ' 3144
27   in a corrections facility separate, to the extent practicable, from persons awaiting or
28   serving sentences or being held in custody pending appeal. The witness(es) shall be
 1   afforded a reasonable opportunity for private consultation with counsel.
 2         Dated this 15th day of January, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
